Case 0:20-cv-60245-AHS Document 26 Entered on FLSD Docket 05/26/2020 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 20-60245-CIV-SINGHAL

  ANSLEY BLANCO and ROBERT SEIDE,

        Plaintiffs,

  v.

  POLLACK & ROSEN, P.A.,

       Defendant.
  _________________________________________/

                      ORDER ADMINISTRATIVELY CLOSING CASE

        THIS CAUSE is before the Court on the parties’ Notice of Pending Settlement (DE

  [25]), filed May 22, 2020.    The Court having carefully reviewed the file, and being

  otherwise duly informed therein, it is hereby

        ORDERED AND ADJUDGED as follows:

        1. The above-styled action is administratively CLOSED without prejudice to the

            parties to file a stipulation for dismissal within sixty (60) days of this Order.

        2. If the parties fail to complete the expected settlement, either party may request

            the Court to reopen the case.
Case 0:20-cv-60245-AHS Document 26 Entered on FLSD Docket 05/26/2020 Page 2 of 2



        3. The Clerk of Court shall CLOSE this case for administrative purposes only.

        4. Any pending motions are DENIED AS MOOT.

        DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 26th day of

  May 2020.




  Copies furnished to counsel of record via CM/ECF




                                            2
